DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(Claims 1-12, 15-16 and 22: cancelled).
Response to Arguments
Applicant’s arguments with respect to the current clams have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 17-21, 23-27, 30-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 6, 304,647) in view of Bell et al (US 6,661,888).
Claims 13, 20 and 26, Frost teaches a method, a medium and a system comprising: 
a)	receiving, at a unified platform, a telephone number (TN) order; (Frost: pre-order entry for a telephone number assignment (Fig. 3 and 4, col. 1, lines 41-50);
b)	reserving, using the unified platform, one or more TNs of the TN order on a TN reservation system; (Frost: fig. 7: creates a “customer service record” interface system and fig. 8, a user interface reservation system to process and dispatch the number, col. 3, line 52 to col. 4, line 12);
c)	collecting, using the unified platform, customer service record (CSR) information for the one or more TNs; (Frost: Customer service records data 206 includes information about existing customers. Since many telephone orders are placed by existing customers, rather than by new customers, information about the existing customers and their existing service can be obtained from the customer service records. Unassigned telephone number data 208 includes unassigned telephone numbers that may be selected for assignment, col. 3, lines 17-24);
d)	creating, using the unified platform, one or more industry files for the one or more TNs, (See Bell for detail); and 
(Frost: it is determined whether the number being provisioned is a newly assigned telephone number, or whether an already assigned telephone number is being migrated to a new address, col. 3, line 47… and if it is old number, go to fig. 4, step 312 and if it is new number go to fig. 4 step 318… col. 3, line 52 to col. 4, line 12).

Continuing d)…examiner wishes to note that the current Specs, [0082] presents “industry files” as…  E911 and/or LIDB/CNAM files. Bell, in determining to overcome a manual activities required to perform an telephone work order, col. 1, l.66 to col 2, l. 34, introduces a fully automated method for moving telecommunications customers from one network to a different network… where it will create an activate order to NPAC, generate LIDB update as well as E911 record update, col. 3, l.25-34; generate CNAM update as well as LIDB update, col. 6, l.60-63.
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Bell into the teaching of Frost for the purpose of improving the transition method od the industrial files (i.e., E911 and/or LIDB/CNAM files) greater enhancement of customer experiences and interaction where prompt service is highly valued.
Claims 14, 21 and 27, further comprising: receiving, using the unified platform, an indication that a ported TN among the one or more TNs requires porting; submitting, 
Claims 17, 23 and 30, further comprising: causing testing, using the unified platform, of the one or more TNs; and returning, using the unified platform, results from the testing of the one or more TNs. (see claim 1 and Bell: performing loop tests on the telecommunications lines, Abstract).
Claims 18, 24 and 31, further comprising: causing activation, using the unified platform, of the one or more TNs.  (Frost: Fig. 3, step 310 and Fig. 4, steps 312 or 318; Bell: activating the telecommunication lines, Abstract).
Claims 19, 25 and 32, the operations further comprising: cancelling a reservation associated with at least one of the one or more TNs; and causing the at least one of the one or more TNs to be returned to a TN inventory.  (Bell: If the NPAC does not receive confirmation from the CLEC within 18 hours of the ILEC's order, the LNP request will be canceled, col. 6, l. 9-11).
Claim 35, the operations further comprising: generating a reservation request from the TN order; and determining when the reservation of the reservation request expires based on how much of an order process of the TN order remains to be completed or a change in state of other TN orders. (Bell: changing from generation of an order to generation of ac activate order, col. 3, ls. 43-49).


Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Frost in view of Bell and further in view of Kannan et al (US 6,298,352).
Claims 15, 22 and 28, further comprising: querying, using the unified platform, one or more billing systems to identify a billing conflict associated with at least one of the one or more TNs.  (Kannan: an order is submitted to the billing system 175, col. 9, lines 47-68; determine validation is valid or not, col. 9, lines 5-39).
Claim 29, further comprising: disconnecting, using the unified platform, the at least one of the one or more TNs from the one or more billing systems  and Page 2 of 6DOCKET NO.: 2018-0111/101900.002200PATENT Application No.: 16/296,942 Office Action Dated: July 15, 2020adding, using the unified platform, the at least one of the one or more TNs to a new billing system associated based on the TN order.  (Kannon: "Open"--which status indicates that the TN is available for reservation/assignment. For example, when a new (not ported) TN number is first entered into NRM, or, after a disconnected number has been aged for a certain time, it is assigned a status of "OPEN"; 2) "Reserve"--which status indicates that a TN has been reserved for a customer and is typically performed by a sales agent via the NRM GUI; 3) "Assign"--which status indicates that a TN has been assigned to a customer service order which assignment is typically performed by SRMS, col. 5, lines 14-45).
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Kannan into the teaching of Frost for it would be highly desirable to provide a highly automated process enabling local sales .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651